        2:19-cv-02082-CSB-EIL # 13        Page 1 of 2                                           E-FILED
                                                             Monday, 16 September, 2019 09:36:37 AM
                                                                         Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANADIVISION

 TALITHA HARRIS,
                                               Case No. 2:19-cv-02082-CSB-EIL
       Plaintiff,
 v.                                            Honorable Judge Colin S. Bruce

 DIRECT ENERGY SERVICES, LLC,

      Defendant.


              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff , TALITHA

HARRIS, and the Defendant, DIRECT ENERGY SERVICES, LLC, through their respective

counsel that the above-captioned action is dismissed, with prejudice, against, DIRECT ENERGY

SERVICES, LLC , pursuant to Federal Rule of Civil Procedure 41. Each party shall bear its own

costs and attorney fees.

Dated: September 16, 2019                         Respectfully Submitted,

TALITHA HARRIS                                    DIRECT ENERGY SERVICES, LLC
/s/ Nathan C. Volheim                             /s/ William B. Thomas (with consent)
Nathan C. Volheim                                 William B. Thomas
Counsel for Plaintiff                             Counsel for Defendant
Sulaiman Law Group, LTD                           McDowell Hetherington, LLP
2500 S. Highland Avenue, Suite 200                1001 Fannin Street, Suite 2700
Lombard, Illinois 60148                           Houston, TX 77002
Phone: (630) 575-8181                             Phone: (713) 337-5580
Fax :(630) 575-8188                               william.thomas@mhllp.com
nvolheim@sulaimanlaw.com
          2:19-cv-02082-CSB-EIL # 13           Page 2 of 2



                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              s/ Nathan C. Volheim
                                                              Nathan C. Volheim
